Exhibit 99.1 JOINT FILING AGREEMENT THIS JOINT FILING AGREEMENT is entered into as of August 25, 2011, by and among the parties signatories hereto.The undersigned hereby agree that the Statement on Schedule 13G with respect to the shares of common stock, par value $0.01 per share, of Hawaiian Telcom Holdco, Inc., a Delaware corporation, is, and any amendment thereafter signed by each of the undersigned shall be, filed on behalf of each undersigned pursuant to and in accordance with the provisions of 13d-1(k) under the Securities Exchange Act of 1934, as amended. Dated:August 25,2011 TWIN HAVEN SPECIAL OPPORTUNITIESFUND III, L.P. By:/s/Paul Mellinger Name:Paul Mellinger Title:Managing Member TWIN HAVEN SPECIAL OPPORTUNITIESPARTNERS, L.L.C., L.P. By:/s/ Paul Mellinger Name:Paul Mellinger Title:Managing Member TWIN HAVEN CAPITAL PARTNERS, L.L.C. By:/s/ Paul Mellinger Name:Paul Mellinger Title:Managing Member /s/ Paul Mellinger Paul Mellinger /s/ Robert Webster Robert Webster
